 
Exhibit 10.1
 


SETTLEMENT OF CLAIMS AND MUTUAL GENERAL RELEASES


THIS SETTLEMENT OF CLAIMS AND MUTUAL GENERAL RELEASES (“Release Agreement”) is
hereby entered into this 3rd day of August, 2011, by and between OLD STAIRS CO.
LLC, formerly known as WM Coffman LLC (“Old Stairs”), with an address at 445
Broadhollow Rd., Melville, New York 11747, and P&F & INDUSTRIES, INC. (“P&F”),
with an address at 445 Broadhollow Rd., Melville, New York 11747 on the one
hand, and AGNL Coffman, L.L.C. (“AGNL”), with an address at 245 Park Avenue, New
York, NY 10167 on the other hand.


Whereas, in or about June 2009, Old Stairs was formed by a series of
transactions (the “Formation”) pursuant to which, among other things, certain
subsidiaries of P&F, among other parties, sold various assets to Old Stairs in
exchange for certain cash payments and notes payable over time; and


Whereas, on and after June 8, 2009, and attendant to the Formation, Old Stairs
and certain of its affiliates, and AGNL entered into certain ancillary
agreements listed on the Schedule attached hereto (the “Lease Assignment
Agreements”); and


Whereas, pursuant to the Lease Assignment Agreements, AGNL was the landlord and
Old Stairs was the tenant under that certain lease, dated March 30, 2007 (the
“Original Lease”) which was amended on June 8, 2009 (the “First Amendment”)
(hereinafter collectively referred to as the “Lease”); and


Whereas, in connection with the First Amendment and in consideration thereof, a
certain Guaranty Agreement dated June 8, 2009 (the “Guaranty”) was entered into
between Crown Column & Mill Work Company, LLC (“Crown”), Coffman Stairs, LLC
("Coffman Stairs”), and Visador Holding Company (“Visador”) and WM Coffman LLC,
on the one hand, and AGNL on the other hand.  A copy of the Guaranty is attached
hereto as Exhibit A; and


Whereas, Old Stairs, P&F and AGNL all expressly acknowledge and agree that
nothing contained in this Release Agreement is intended to affect any right or
remedy which AGNL has under the Guaranty; and


Whereas, in or about June 2010, Old Stairs’ lender, PNC Bank, N.A. (“PNC”),
exercised its rights pursuant to its loan documents and under the Uniform
Commercial Code and foreclosed on substantially all of the assets of Old Stairs;
and


Whereas, thereafter, PNC informed Old Stairs that PNC had sold substantially all
of Old Stairs’ assets; and


Whereas, Old Stairs has vacated the premises occupied pursuant to the Lease and
has defaulted on its obligations under the Lease; and


Whereas, on or about May 4, 2010, AGNL duly and properly exercised its rights
under the Lease and sent a Notice of Termination of the Lease to Old Stairs
based on Old Stairs’ defaults under the Lease (the “Lease Termination”); and


 
 

--------------------------------------------------------------------------------

 
 
Whereas, as a result of Old Stairs’ defaults, AGNL asserts a claim against Old
Stairs for damages under the Lease, (the “AGNL Claim”); and


Whereas, Old Stairs acknowledges that: (a) it has defaulted under the Lease, (b)
the Lease Termination was properly effected under the Lease, and (c) as a
consequence of Old Stairs’ defaults, AGNL is currently owed $4,279,734.33 under
the Lease; and


Whereas, the parties hereto desire to provide for (a) a payment to AGNL on
account of Old Stairs’ default, and (b) the exchange of mutual general releases
only among those parties identified below; and


Whereas, pursuant to the terms hereof, in order to accomplish a partial
distribution to AGNL of the cash remaining with Old Stairs after the foreclosure
and sale of its assets, and an exchange of mutual general releases; and




NOW, THEREFORE, in consideration of the promises and covenants herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Acknowledgement of Amounts Owed Through Old Stairs’ Default. Old
Stairs acknowledges that, as a result of its defaults under the Lease Agreement,
it currently owes AGNL the sum of $4,279,734.33, representing $372,718.75 in
past-due rent and $3,907,015.58 is contractual damages for breach of the Lease.


2.           Payment of the Claim.  In full and complete satisfaction of AGNL’s
claim against Old Stairs, Old Stairs shall pay to AGNL the sum of $172,000.00 in
cash by wire transfer (the “AGNL Payment”).  With respect to the AGNL Payment,


(a)           Old Stairs represents and warrants that making the AGNL Payment is
not intended to hinder, defraud, or delay any creditors of Old Stairs from
exercising their respective and available rights and remedies.


(b)           Old Stairs acknowledges and agrees that, in the event that AGNL is
required to restore or return to Old Stairs or to any trustee, receiver or
similar person appointed pursuant to any Bankruptcy Law all or any part of the
AGNL Payment following or in connection with any bankruptcy or insolvency
proceeding, AGNL's rights and priority as a creditor of Old Stairs that existed
prior to execution of this Release Agreement shall be reinstated and revived,
including, without limitation, reinstating (y) any liens or other encumbrances
on any collateral as of the date originally granted and (z) the full amount of
damages available to AGNL prior to entering into this Release Agreement
(collectively, “AGNL’s Claim”).  Such reinstatement and revival of AGNL’s Claim
shall be automatic and unconditional and as if such monies had never been paid
or rights relinquished.  "Bankruptcy Law" means means the United States
Bankruptcy Code, 11 U.S.C.A. §§ 101 et seq. or any federal or state insolvency
laws or laws for composition of indebtedness or for the reorganization of
debtors.
 
 
3.           Termination of the Lease Assignment Agreements.  The parties
acknowledge that Old Stairs has ceased doing business.  Effective with AGNL’s
receipt of the AGNL Payment, each and every of the Lease Assignment Agreements
are and shall be deemed to be terminated by mutual consent according to their
respective terms and provisions, without any further obligations, debts or
duties on the part of any party to this Release Agreement, to the extent not
previously terminated by AGNL as a result of the Lease Termination.


 
2

--------------------------------------------------------------------------------

 
 
4.           Survival of Guaranty.  The parties acknowledge and agree that
nothing contained in this Release Agreement shall in any way impact or otherwise
affect any claim which AGNL has, or may have against Crown, Coffman Stairs
and/or Visador pursuant to the Guaranty, and that AGNL is not releasing any such
claim(s) through entering into this Release Agreement and that all such claims
survive.


5.           Release by AGNL.  AGNL, together with its successors and assigns,
hereby releases and discharges Old Stairs, Countrywide Hardware, Inc.
(“Countrywide”), Woodmark International, Inc. (“WMI”), Pacific Stair Products,
Inc. (“PSP”), and P&F, and their respective representatives, agents,
administrators, shareholders, successors, assigns, members, managers, officers,
directors and attorneys from any and all obligations, debts, losses, damages,
liabilities, contracts, controversies, agreements, premises, claims, causes of
action, and demands of any kind whatsoever at law or in equity, direct or
indirect, known or unknown, discovered or undiscovered, asserted or unasserted,
which AGNL, its affiliates, successors and assigns, ever had, now has, or
hereafter can, shall or may have, arising from the beginning of time to the date
hereof.


6.           Release by Old Stairs.  Old Stairs, together with its successors
and assigns, hereby releases and discharges AGNL, and its representatives,
agents, administrators, successors, shareholders, assigns, members, managers,
officers, directors and attorneys from any and all obligations, debts, losses,
damages, liabilities, contracts, controversies, agreements, premises, claims,
causes of action, and demands of any kind whatsoever at law or in equity, direct
or indirect, known or unknown, discovered or undiscovered, asserted or
unasserted, which Old Stairs, its successors and assigns, ever had, now has, or
hereafter can, shall or may have, arising from the beginning of time to the date
hereof.


7.           Release by P&F.  P&F, together with its successors and assigns,
hereby releases and discharges AGNL, and its representatives, agents,
administrators, successors, assigns, members, managers, officers, directors and
attorneys from any and all obligations, debts, losses, damages, liabilities,
contracts, controversies, agreements, premises, claims, causes of action, and
demands of any kind whatsoever at law or in equity, direct or indirect, known or
unknown, discovered or undiscovered, asserted or unasserted, which P&F, its
successors and assigns, ever had, now has, or hereafter can, shall or may have,
arising from the beginning of time to the date hereof.


8.           Release by Countrywide.  Countrywide, together with its successors
and assigns, hereby releases and discharges AGNL, and its representatives,
agents, administrators, successors, shareholders, assigns, members, managers,
officers, directors and attorneys from any and all obligations, debts, losses,
damages, liabilities, contracts, controversies, agreements, premises, claims,
causes of action, and demands of any kind whatsoever at law or in equity, direct
or indirect, known or unknown, discovered or undiscovered, asserted or
unasserted, which Countrywide, its successors and assigns, ever had, now has, or
hereafter can, shall or may have, arising from the beginning of time to the date
hereof.


 
3

--------------------------------------------------------------------------------

 
 
9.           Release by WMI.  WMI, together with its successors and assigns,
hereby releases and discharges AGNL, and its representatives, agents,
administrators, successors, shareholders, assigns, members, managers, officers,
directors and attorneys from any and all obligations, debts, losses, damages,
liabilities, contracts, controversies, agreements, premises, claims, causes of
action, and demands of any kind whatsoever at law or in equity, direct or
indirect, known or unknown, discovered or undiscovered, asserted or unasserted,
which WMI, its successors and assigns, ever had, now has, or hereafter can,
shall or may have, arising from the beginning of time to the date hereof.


10.           Release by PSP.  PSP, together with its successors and assigns,
hereby releases and discharges AGNL, and its representatives, agents,
administrators, successors, shareholders, assigns, members, managers, officers,
directors and attorneys from any and all obligations, debts, losses, damages,
liabilities, contracts, controversies, agreements, premises, claims, causes of
action, and demands of any kind whatsoever at law or in equity, direct or
indirect, known or unknown, discovered or undiscovered, asserted or unasserted,
which PSP, its successors and assigns, ever had, now has, or hereafter can,
shall or may have, arising from the beginning of time to the date hereof.


11.           Conditions Precedent to Occurrence of Effective Date.  This
Release Agreement shall automatically become effective upon receipt of the AGNL
Payment by AGNL.


12.           Presumptions.  Each of the parties hereto acknowledge that he, she
or it, respectively, has consulted with counsel and with such other experts and
advisors as he, she or it has deemed necessary in connection with the
negotiation, execution and delivery of this Release Agreement and has
participated in the drafting hereof.  Therefore, this Release Agreement shall be
construed without regard to any presumption or rule requiring that it be
construed against any one party causing this Release or any part hereof to be
drafted.


13.           Entire Agreement.  This Release Agreement contains the entire
understanding and agreement by and among the parties with respect to the subject
matter hereof.  No other agreements, covenants, representations or warranties,
expressed or implied, oral or written, have been made by any party with respect
to the subject matter of this Release Agreement.  All prior or contemporaneous
conversations, negotiations, proposed agreements and agreements, or covenants,
representations and warranties with respect to the subject matter hereof are
waived and superseded by, replaced in their entireties and merged into this
Release Agreement.


14.           Further Assurance.  Each party to this Release Agreement shall
execute such other and further documents and instruments as the other party may
reasonably request to implement the provisions of this Release Agreement.


15.           Benefit of Agreement.  This Release Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.  No other person or entity shall be entitled
to claim any right or benefit hereunder, including, without limitation, any
third-party beneficiary of this Release Agreement.


 
4

--------------------------------------------------------------------------------

 
 
16.           Severability.  The provisions of this Release Agreement are
intended to be severable.  If any provisions of this Release Agreement shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or enforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or the remaining
provisions of this Release in any jurisdiction.


17.           Governing Law, Jurisdiction, Venue.  This Release Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applied to contracts to be performed wholly within the State of New
York.  Any judicial proceeding brought by or against any party to this Release
Agreement with respect to this Release Agreement or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, County
of New York, United States of America, and, by execution and delivery of this
Release Agreement, each party accepts for himself, herself or itself and in
connection with his properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts, and irrevocably agree to be bound by any
judgment rendered thereby in connection with this Release Agreement..  Each
party to this Release Agreement waives any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens.


18.           Waiver of Jury Trial.  EACH PARTY TO THIS RELEASE AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS RELEASE AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS RELEASE AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS RELEASE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  IN ADDITION, EACH PARTY
WAIVES THE RIGHT TO CLAIM OR RECOVER IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL DAMAGES.


19.           Counterparts; Electronic Signatures.  This Release Agreement may
be executed in one or more counterparts, all of which taken together shall
constitute one and the same agreement.  Any signature delivered by a party in
PDF via e-mail or by facsimile shall be deemed to be an original signature
hereto.


20.           Amendment.  No amendment, modification, rescission, waiver or
release of any provision of this Release Agreement shall be effective unless the
same shall be in writing and signed by the parties hereto.


 
5

--------------------------------------------------------------------------------

 
 
21.           Headings.  Section headings in this Release Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Release Agreement for any other purpose.
 


[Remainder of page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Release Agreement has been duly executed as of the day
and year first written above.
 
OLD STAIRS CO., LLC
 
 
By:
/s/ Joseph A. Molino, Jr.

Name:
Joseph A. Molino, Jr.

Title:
Manager

 
P&F INDUSTRIES, INC.
 
 
By:
/s/ Richard A. Horowitz

Name: 
Richard A. Horowitz

Title: 
President

 
AGNL COFFMAN, L.L.C.
 
By:  AGNL Manager, Inc.
 
By:
/s/ Gordon J. Whiting

Name: 
Gordon J. Whiting

Title: 
President

 
 
AGREED AND CONSENTED TO:


COUNTRYWIDE HARDWARE, INC.




By:
/s/ Richard A. Horowitz

Name: 
Richard A. Horowitz

Title: 
Vice President



WOODMARK INTERNATIONAL, INC.




By:
/s/ Richard A. Horowitz

Name: 
Richard A. Horowitz

Title: 
Vice President, Countrywide Hardware, its General Partner



PACIFIC STAIR PRODUCTS, INC.




By:
/s/ Richard A. Horowitz

Name: 
Richard A. Horowitz

Title:
President

 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE TO
ACKNOWLEDGEMENT OF TERMINATION OF AGREEMENTS,
SETTLEMENT OF CLAIM AND MUTUAL GENERAL RELEASES




Lease Agreement, dated as of March 30, 2007, among AGNL, Coffman Stairs, LLC and
Visador Holding Company.


First Amendment to Lease Agreement, dated as of June 8, 2009, between AGNL and
Old Stairs.


Memorandum of First Amendment to Lease, dated as of June 8, 2009 between AGNL
and Old Stairs.


 
8

--------------------------------------------------------------------------------

 